Citation Nr: 1615002	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-41 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION


The Veteran served on active duty from January 1987 to January 1991, including at least 90 consecutive days of active duty during a period of war. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Pension and Management Center, which denied entitlement to nonservice-connected pension and entitlement to SMP. The Veteran lives within the jurisdiction of the Nashville, Tennessee, VA Regional Office (RO). 

In June 2011, the Veteran and his mother testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC. A transcript of this testimony is associated with the claims file.

This claim was previously before the Board in November 2011, at which time it was remanded for additional development.  

In addition to the physical claims file, the Board has conducted a review of the documents in the Veteran's electronic claims files located in the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. VBMS contains a February 2016 appellate brief, as well as additional claims of service connection and supporting documentation.  The Veteran's Virtual VA claims file contains VA treatment records.  The remaining documents are either irrelevant or duplicative of documents contained within the physical claims file.  Any future consideration of this claim should take into consideration the existence of the electronic record.
 
 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

This matter was previously remanded by the Board in November 2011 to afford the Veteran a VA examination.  The Veteran was scheduled for a VA examination but the record indicates that he failed to appear.  

In a February 2016 statement, the Veteran acknowledged that he did not report for the scheduled VA examination but requested that the examination be rescheduled.  He also noted that the RO attempted to contact him via phone and neither of the phone numbers listed were correct.  

The Board also notes that the examination request lists an address for the Veteran that is different from filings from prior to and subsequent to the request.  

In February 2016, the Veteran filed claims of service connection for additional disorders.  As nonservice-connection pension benefits include a consideration of all of the Veteran's disabilities, both service-connected and nonservice-connected, consideration of these disorders is necessary prior to adjudicating a nonservice-connected pension claim.  A VA examination is necessary to obtain a comprehensive assessment of the Veteran's medical status.

As it is unclear whether the Veteran was properly notified regarding the previous examination and the record indicates that attempts to contact the Veteran by phone were unsuccessful and the Veteran has requested to be rescheduled for a new examination and he has alleged additional disabilities, he should be afforded another opportunity to report for a VA examination. Therefore, the Veteran must be scheduled for another VA examination with a notification letter to be sent to his latest address on file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA records, including VA treatment records. 

2. With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records identified by the Veteran in support of his claim for entitlement to nonservice-connected pension benefits. 

3. Thereafter, schedule the Veteran for all appropriate VA examinations to assess the severity of his disabilities, the permanence of each of these disabilities, and their impact on his ability to function and perform tasks in a work setting. The examiner should specifically provide information concerning whether the Veteran has disability that is reasonably certain to continue throughout his lifetime.
 
The examiner(s) must have the opportunity to review the evidence in the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

4. Thereafter, readjudicate the issue of entitlement to nonservice-connected pension benefits. If the benefit sought on appeal is not granted in full, the RO must furnish a supplemental statement of the case, and the Veteran should be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




